UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


TERESA A. TOLER; ROY TOLER, SR.,       
              Plaintiffs-Appellants,
                 v.
                                               No. 02-1935
STATE FARM MUTUAL AUTOMOBILE
INSURANCE COMPANY, a corporation,
              Defendant-Appellee.
                                       
            Appeal from the United States District Court
     for the Southern District of West Virginia, at Charleston.
               Charles H. Haden II, District Judge.
                         (CA-99-1018-2)

                  Submitted: February 11, 2003

                      Decided: May 29, 2003

     Before LUTTIG, MOTZ, and TRAXLER, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                            COUNSEL

John H. Bicknell, Menis E. Ketchum, GREENE, KETCHUM, BAI-
LEY & TWEEL, Huntington, West Virginia, for Appellants. Charles
S. Piccirillo, SHAFFER & SHAFFER, P.L.L.C., Madison, West Vir-
ginia, for Appellee.
2                    TOLER v. STATE FARM MUTUAL
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).



                              OPINION

PER CURIAM:

   The district court granted summary judgment to Appellee State
Farm Mutual Automobile Insurance Company ("State Farm") in an
action brought against it by Appellants, Teresa A. Toler and Roy
Toler, Sr., seeking coverage from State Farm for an accident in which
Teresa Toler was involved. The district court granted summary judg-
ment for State Farm based on its determination that a car business
exclusion provision, contained in the two automobile insurance poli-
cies at issue, applied to appellants’ claims. Because we conclude, for
the reasons below, that the district court properly applied the car busi-
ness exclusion, we affirm the judgment of the district court and its
grant of summary judgment for State Farm.

   The accident at the heart of this case occurred while Teresa, as a
favor to her husband and his auto repair business, M & R Autoworks,
was transporting a car that M & R was repairing to a car dealership
for additional repairs that M & R was not equipped to complete.
Teresa sat as a passenger in the under-repair car, as the car was driven
by a friend of hers to the dealership. In route to the dealership, the
under-repair car was struck by another vehicle, which collision caused
Teresa physical injury.

   As a result of the accident, Teresa sought underinsured motorist
benefits and medical payment benefits from a State Farm insurance
policy held by her friend, the driver of the under-repair car. And, in
addition, she sought medical payment benefits from a State Farm
insurance policy that she and her husband held. Both policies con-
tained a "car business exclusion" provision, that provides:

    THERE IS NO COVERAGE:
                    TOLER v. STATE FARM MUTUAL                       3
    1. WHILE A NON-OWNED CAR IS USED:

         a. BY ANY PERSON EMPLOYED OR ENGAGED
            IN ANY WAY IN A CAR BUSINESS[.]

J.A. at 38, 85 (emphasis and capitalization in original). The district
court relied on the plain language of this provision to conclude that
Teresa’s claims against State Farm on these two particular policies
were precluded.

   On appeal, appellants claim entitlement to coverage under the poli-
cies on the grounds that Teresa, and her friend driving the under-
repair vehicle, were not engaged in a car business. Appellants argue
that Teresa’s transport of the vehicle from M & R Autoworks to the
dealership for further repair was not "engage[ment] in any way in a
car business" because (1) "Teresa [and her driving friend] were not
employees of M & R Autoworks[,]" (2) "Teresa and [her driving
friend] were never on the payroll of M & R Autoworks[,]" and (3)
"they were not under the control of M & R Autoworks." Appellants’
Br. at 14.

   Appellants’ arguments, all essentially asserting that Teresa and her
friend were not employees of M & R Autoworks, are non sequitur
responses to the question of whether vel non Teresa and her friend
were "engaged in any way" in M & R’s car business. West Virginia
law requires that the plain language of an insurance policy controls
if it is not ambiguous. See Murray v. State Farm Fire and Cas. Co.,
509 S.E.2d 1, 6 (W. Va. 1998). Here, the plain language of the insur-
ance policy reaches not just to employment in a car business, see J.A.
at 38 ("by any person employed"), but also to any person "engaged"
in a car business. See id. ("by any person . . . engaged in any way").
The addition of the term "engaged" to the exclusion makes sense only
as being an effort to extend the exclusion beyond those who are
employed also to those who are engaged in a car business.

   Black’s Law Dictionary defines "engage" as "To employ or involve
one’s self; to take part in; to embark on." Black’s Law Dictionary 528
(6th ed. 1990). Undoubtedly, Teresa and her driving friend had "em-
ployed and involved themselves" in the car business, M & R Auto-
work’s car business, by affecting the transfer of the under-repair
4                   TOLER v. STATE FARM MUTUAL
vehicle from M & R Autoworks to the dealership. So too did they
undoubtedly "take part" in the car business by transporting the car for
M & R. It may even fairly be said they "embarked on" this transport
trip made for M & R’s undisputed car business purposes. As a conse-
quence, we conclude, as did the district court, that the clear language
of the contract provision applies here.

  Appellants also argue that because the West Virginia Supreme
Court has concluded that homeowners insurance provisions that
exclude coverage for persons engaged in business only exclude cover-
age for persons who engage in a continuous or regular activity
undertaken for the purpose of earning a profit or livelihood, so too
here should the "engaged in a car business" provision be interpreted
only to apply to continuous activity.

   This argument fails for the straightforward reason that the cases
appellants rely on, Camden Fire Ins. Assoc. v. Johnson, 170 W. Va.
313 (1982), and West Virginia Ins. Co. v. Lambert (193 W. Va. 681
(1995) (per curiam), reach their result only by turning to the dictio-
nary and to common usage of the terms "business" and "pursuit," just
as we here turn to the dictionary to understand the term "engage-
ment." And, unlike in Camden Fire and West Virginia Ins. Co., there
is here no dispute over whether Teresa and her friend engaged in a
"business." It is undisputed that M & R Autoworks is such a continu-
ous business, conducted in order to generate profit. The only question,
which we address above, is whether Teresa and her friend engaged in
that business.

   The district court attempted to buttress its opinion on the West Vir-
ginia Supreme Court’s decision in Carney v. Erie Ins. Co., 434 S.E.2d
374, 379, n.6 (W. Va. 1993), but, since the plain language of this car
business exclusion applies, see Murray v. State Farm Fire and Cas.
Co., we do not think that any such effort is called for.

   Because the district court properly determined that the car business
exclusion applied to the two insurance policies at issue in this case,
and because that provision excluded from coverage claims such as
those made here, that court’s grant of summary judgment for State
Farm was proper. Accordingly, the judgment of the district court is
affirmed.
                  TOLER v. STATE FARM MUTUAL                   5
  We dispense with oral argument as we already had the benefit of
oral argument on the merits of this case in No. 00-1697.

                                                     AFFIRMED